Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
                    Filed 10/29/19 by Clerk of Supreme Court

                          IN THE SUPREME COURT
                          ST AT E O F N O RTH D AK O T A


                                   2019 ND 255


In the Interest of K.V., a Child



State of North Dakota,                                     Petitioner and Appellee

       v.

A.V., mother of said child; and

E.D., father of said child,                                           Respondents

       and

K.V., said child,                                        Respondent and Appellant




                                   No. 20190074


Appeal from the Juvenile Court of Ramsey County, Northeast Judicial District, the
Honorable Lonnie Olson, Judge.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

Opinion of the Court by Crothers, Justice.

Maren H. Halbach, State’s Attorney, Devils Lake, ND, for petitioner and appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for respondents and appellants.
       Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
                                   Interest of K.V.
                                    No. 20190074

Crothers, Justice.

[¶1] A.V., and E.D. are mother and father of K.V. They and K.V. appeal from the
juvenile court order finding K.V. committed the delinquent acts of criminal trespass,
fleeing or attempting to elude a peace officer, and reckless driving. They argue
N.D.C.C. § 12.1-22-03(3)(b) is void for vagueness and insufficient evidence supports
finding K.V. committed criminal trespass, fled or attempted to elude a police officer,
and drove recklessly. We affirm in part and reverse in part.

                                            I

[¶2] On November 15, 2018, a juvenile petition was filed alleging K.V. committed
the delinquent acts of criminal trespass, fleeing or attempting to elude a peace officer,
and reckless driving. An adjudication hearing was held on February 14, 2019, and
the juvenile court found beyond a reasonable doubt that K.V. committed all three
allegations. K.V. and his parents appeal.

[¶3]   On June 16, 2018, Devils Lake Police Officer Myrum received a call from the
owner of Butler Machinery regarding a trespass that occurred on June 13, 2018. At
trial, Myrum testified he viewed photographs showing a blue or gray Toyota pickup
and a red Chevrolet pickup on Butler’s machine lot. He identified the driver of the
Toyota and interviewed him over the telephone. The owner of the Toyota said he was
driving on the lot but did not notice the “no trespassing” signs near the entrance. He
also told Myrum that K.V. was driving the Chevrolet. Myrum testified two large “no
trespassing” signs were posted by the lot entrance.

[¶4] Devils Lake Officer Khalifa testified at trial she saw a juvenile enter the
driver’s side of an older red Chevrolet pickup. She identified the driver as K.V. based
on other officers who told her what he looked like, and from a picture of K.V. She


                                            1
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
noticed the red pickup had a burned out tail light on the driver’s side and K.V. did
not make a complete stop at a stop sign. Khalifa contacted Officer Johnson to stop the
pickup because she was in an unmarked vehicle. Johnson testified he received a call
from Khalifa stating a vehicle was northbound on Fifth Avenue Southeast headed
toward the downtown area. Johnson arrived at Sixth Avenue, followed the vehicle
and witnessed K.V. drive through three stop signs. When he was about a block behind
the vehicle, Johnson testified he turned on his overhead lights to stop the pickup. He
heard the vehicle’s engine rev and saw it pick up speed. Johnson testified he
estimated the vehicle’s speed at 60 to 65 miles an hour. He was unable to complete
the stop due to safety issues. In the juvenile court’s ruling the judge stated this series
of events happened in a residential area.

[¶5] The juvenile court found beyond a reasonable doubt K.V. committed the
delinquent acts of criminal trespass, fleeing or attempting to elude a peace officer,
and reckless driving.

                                            II

[¶6] The appellants argue the trespass statute, N.D.C.C. § 12.1-22-03(3)(b), is void
for vagueness.

[¶7] “It is a well-established principle in this state that issues not raised below
cannot be raised on appeal. ‘Generally, issues not raised in the trial court, even
constitutional issues, will not be addressed on appeal.’” State v. Tweed, 491 N.W.2d
412, 417 (N.D. 1992) (quoting State v. Miller, 388 N.W.2d 522 (N.D. 1986)). The
narrow exception to this principle is that “obvious error or defect that affects
substantial rights may be considered even though it was not brought to the court’s
attention.” N.D.R.Crim.P. Rule 52(b). “To establish obvious error, a defendant must
show (1) error, (2) that is plain, and (3) that affects substantial rights.” State v.
Blurton, 2009 ND 144, ¶ 8, 770 N.W.2d 231.




                                            2
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
[¶8] The appellants did not argue the obvious error exception and therefore did not
show a plain error exists that affects substantial rights. Because the constitutional
argument was not raised in the juvenile court and K.V. has not argued obvious error,
the argument has been forfeited. State v. Tweed, 491 N.W.2d 412 (N.D. 1992).

                                           III

[¶9] The juvenile court found K.V. committed the delinquent act of criminal
trespass, a class A misdemeanor, in violation of N.D.C.C. § 12.1-22-03(3)(b). The
appellants argue the only difference between the criminal and noncriminal trespass
statute is that the criminal statute requires “[t]he name of the person posting the
premises must appear on each sign in legible characters,” and substantial compliance
with subsection (a) must include the name of the person on the sign. N.D.C.C. § 12.1-
22-03(3)(a). They further argue no testimony indicated the sign had the name of the
person posting the sign.

[¶10] This Court’s standard of review of a juvenile court’s order is well established:

      “Under N.D.R.Civ.P. 52(a), this Court reviews a juvenile court’s factual
      findings under a clearly erroneous standard of review, with due regard
      given to the opportunity of the juvenile court to judge the credibility of
      the witnesses. A finding of fact is clearly erroneous if there is no evidence
      to support it, if the reviewing court is left with a definite and firm
      conviction that a mistake has been made, or if the finding was induced
      by an erroneous view of the law. This Court reviews questions of law de
      novo.”

In re D.O., 2013 ND 247, ¶ 6, 840 N.W.2d 641 (citing Interest of R.A., 2011 ND 119, ¶
4, 799 N.W.2d 332 (quoting Interest of A.R., 2010 ND 84, ¶ 5, 781 N.W.2d 644)).

[¶11] Trespassing on private property is unlawful under North Dakota law. The
severity of punishment for trespassing differs based on circumstances of the




                                           3
          Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
trespass.1 Sections 12.1-22-03(3) and 12.1-22-03(4), N.D.C.C., both address
punishment for trespassing and provide in pertinent part:

          “3. a. An individual is guilty of a class B misdemeanor if, knowing that
          that individual is not licensed or privileged to do so, the individual
          enters or remains in any place as to which notice against trespass is
          given by actual communication to the actor by the individual in charge
          of the premises or other authorized individual or by posting in a manner
          reasonably likely to come to the attention of intruders. The name of the
          person posting the premises must appear on each sign in legible
          characters.
          b. Even if the conduct of the owner, tenant, or individual authorized by
          the owner varies from the provisions of subdivision a, an individual may
          be found guilty of violating subdivision a if the owner, tenant, or
          individual authorized by the owner substantially complied with
          subdivision a and notice against trespass is clear from the
          circumstances.
          ....
          4. a. An individual, knowing the individual is not licensed or privileged
          to do so, may not enter or remain in a place as to which notice against
          trespass is given by posting in a manner reasonably likely to come to the
          attention of intruders. A violation of this subdivision is a noncriminal
          offense.”

[¶12] The court found the lot was properly posted because there were two “no
trespassing” signs by the lot entrance. The court stated, “I don’t know where else a
person could put [the signs] to try to make them so manifest to come to the intention
[sic] of intruders.”

[¶13] Interpretation of a statute is a question of law. In re R.A., 2011 ND 119, ¶ 24,
799 N.W.2d 332 (citing In re M.W., 2009 ND 55, ¶ 6, 764 N.W.2d 185). We look at the
plain language of the statute and give each word its ordinary meaning. Id.; N.D.C.C.
§ 1-02-02. “A statute is ambiguous if it is susceptible to different, rational meanings.”
In re R.A., at ¶ 24. “If a statute is ambiguous or if adherence to the strict letter would
lead to an absurd or ludicrous result, a court may look at extrinsic aids, including




1   Section 20.1-01-18, N.D.C.C., provides a particular penalty for trespassing while hunting.


                                                    4
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
legislative history, to interpret the statute.” Id. (citing M.W., at ¶ 6; N.D.C.C. § 1-02-
39). “‘We presume the legislature did not intend an absurd or ludicrous result or
unjust consequences, and we construe statutes in a practical manner, giving
consideration to the context of the statutes and the purpose for which they were
enacted.’” Id. (quoting State v. Fasteen, 2007 ND 162, ¶ 8, 740 N.W.2d 60).

[¶14] Here, the Butler Machinery lot was not presumed to be open land. However,
for an individual to be charged with criminal trespass the landowner must comply
with N.D.C.C.     § 12.1-22-03(3). This statute requires that the owner or other
authorized person, 1) provide notice against trespass; 2) post a sign in a manner
reasonably likely to come to the attention of intruders; and 3) the sign identify the
name of the person posting the premises.

[¶15] All three elements are required for a criminal trespass violation. Here,
testimony established two “no trespassing” signs were posted near the lot entrance.
The owner met the first requirement because a sign stating “no trespassing” provides
notice to individuals they are not licensed or privileged to be on the land. The owner
also met the second requirement because the “no trespassing” signs were placed near
the entrance where they easily could be seen. For the third requirement, no evidence
established the name of the person posting the property was on the sign. Therefore,
the issue is whether substantial compliance under N.D.C.C.            § 12.1-22-03(3)(b)
applies to N.D.C.C. § 12.1-22-03(3)(a) as a whole, or whether substantial compliance
applies to each requirement individually.

[¶16] Section 12.1-22-03(3)(a), N.D.C.C., states, “[t]he name of the person posting the
premises must appear on each sign in legible characters.” (Emphasis added.) The
words “must” and “shall” in a statute normally indicate a mandatory duty. James
Valley Grain, LLC v. David, 2011 ND 160, ¶ 12, 802 N.W.2d 158 (citing Sweeney v.
Sweeney, 2002 ND 206, ¶ 17, 654 N.W.2d 407) (“If the duty prescribed in the statute
is essential to its main objectives, the word ‘shall’ is to be construed as creating a




                                            5
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
mandatory duty.”) (internal quotation marks omitted)). Plain language of the statute
requires a name on the sign.

[¶17] Here, no evidence established a name was on the sign; nor that this
requirement was substantially complied with. Therefore, an element of the offense
has not been proven and the juvenile court’s finding K.V. committed criminal trespass
is not supported by the evidence. That finding of delinquency is reversed.

                                           IV

[¶18] The appellants argue evidence was insufficient to prove K.V. was the driver or
knew the officer was attempting to stop the car he was driving. K.V. was charged
with committing the delinquent act of fleeing or attempting to elude a peace officer
in violation of N.D.C.C. § 39-10-71(1). Specifically, K.V. was alleged to have “punched
the accelerator” and picked up speed after the officer attempted to stop K.V.’s vehicle
by turning on the overhead lights on his squad car. An individual is guilty of fleeing
or attempting to elude a peace officer if he “willfully fails or refuses to bring the
vehicle to a stop, or who otherwise flees or attempts to elude, in any manner, a
pursuing police vehicle or peace officer, when given a visual or audible signal to bring
the vehicle to a stop.” N.D.C.C. § 39-10-71(1). Section 39-10-71(2)(a), N.D.C.C., states,
“A signal complies with this section if the signal is perceptible to the driver and: a. If
given from a vehicle, the signal is given by hand, voice, emergency light, or siren, and
the stopping vehicle is appropriately marked showing it to be an official police
vehicle.” The juvenile court found K.V. committed the delinquent act of fleeing or
attempting to elude a peace officer in violation of N.D.C.C. § 39-10-71(1).

[¶19] This Court will reverse a conviction on the ground of insufficient evidence only
if, after viewing the evidence and all reasonable inferences in the light most favorable
to the judgment, no rational factfinder could find the defendant guilty beyond a
reasonable doubt. See Interest of L.B.B., 2005 ND 220, ¶ 10, 707 N.W.2d 469; State v.
Poulor, 2019 ND 215, ¶ 23, 932 N.W.2d 534. The court received evidence K.V. was



                                            6
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
driving the vehicle and committed the offense of fleeing or attempting to elude a peace
officer. Officer Khalifa testified she saw K.V. enter the driver’s side of the red pickup,
and she directed Officer Johnson to make a stop because she was not in a marked
vehicle. Johnson testified he saw the vehicle go through three stop signs, heard its
engine rev, and go 60-65 miles per hour on a residential street. He also testified he
saw a larger statured person in the passenger seat and a smaller person driving the
vehicle. Circumstantial evidence also indicated K.V. was the driver. Another witness
later saw K.V. driving and the witness’s cousin in the passenger seat. The cousin
appeared in court and the juvenile court commented on his appearance stating, “[t]he
Court knows [he] is a very large guy.” The juvenile court’s finding K.V. committed the
delinquent act of fleeing or attempting to elude a peace officer is supported by the
evidence and, therefore, is not clearly erroneous.

                                            V

[¶20] The appellants argue K.V. was improperly charged under subsection (2) of
N.D.C.C. § 39-08-03 because the rate of speed was the essential component of the
reckless driving charge. The appellants argue the juvenile court findings did not
support probable cause, let alone provide proof beyond a reasonable doubt, because
no evidence proved the actual rate of speed the pickup was travelling.

[¶21] The appellant’s argument distorts the standard of review, which is whether
the court’s findings are clearly erroneous. In re D.O., 2013 ND 247, ¶ 6, 840 N.W.2d
641 (citing Interest of R.A., 2011 ND 119, ¶ 4, 799 N.W.2d 332 (quoting Interest of
A.R., 2010 ND 84, ¶ 5, 781 N.W.2d 644)). Instead of addressing this standard, the
appellants attempt to have this Court decide whether Officer Johnson’s testimony
about the vehicle speed provided reasonable suspicion to stop a vehicle. See United
States v. Gaffney, 789 F.3d 866, 868-69 (8th Cir. 2015) (The issue was whether an
officer’s visual estimate of speed was objectively reasonable to furnish either probable
cause or reasonable suspicion to stop a vehicle and not whether the evidence supports
the officer’s belief Gaffney was travelling at 50-55 mph.); See also United States v.


                                            7
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
Sowards, 690 F.3d 583, 591 (4th Cir. 2012) (“there must be sufficient indicia of
reliability for a court to credit as reasonable an officer’s visual estimate of speed.”).

[¶22] K.V. was charged with committing the delinquent act of reckless driving in
violation of N.D.C.C. § 39-08-03(2). K.V. allegedly ran three stop signs, refused to stop
the vehicle after a police officer turned on the overhead lights on his squad car, and
picked up speed and drove approximately 65 miles per hour through a residential
area. An individual is guilty of reckless driving under N.D.C.C. § 39-08-03(2) if he
drives “[w]ithout due caution and circumspection and at a speed or in a manner so as
to endanger or be likely to endanger any person or the property of another.” The
juvenile court found K.V. committed the delinquent act of reckless driving.

[¶23] The question here is whether the juvenile court was clearly erroneous in
finding K.V. was driving recklessly, and not whether K.V. was driving a certain
speed. Section 39-08-03(2), N.D.C.C., states,

      “Any person is guilty of reckless driving if the person drives a vehicle:
      ....
      2. Without due caution and circumspection and at a speed or in a
      manner so as to endanger or be likely to endanger any person or the
      property of another.”

[¶24] Under the statute, speed is not the only factor when considering whether a
person is driving recklessly. The statute prohibits driving “at a speed or in a manner
so as to endanger . . . any person. . . .” (Emphasis added.) The juvenile court did not
merely rely on the speed estimate when it found K.V. drove recklessly. The juvenile
court also found K.V. drove through three stop signs, he refused to stop after the
officer activated his overhead lights, and the officer was unable to continue pursuing
the vehicle due to safety concerns. Based on this record, the juvenile court’s finding
K.V. committed reckless driving is supported by sufficient evidence and, therefore, is
not clearly erroneous.




                                            8
      Corrected Opinion Filed 11/01/19 by Clerk of the Supreme Court
                                          VI

[¶25] The juvenile court was not clearly erroneous in finding that K.V. committed
the delinquent acts of fleeing or attempting to elude a peace officer and that K.V.
committed the delinquent act of reckless driving. This Court affirms the juvenile
court order finding K.V. committed the delinquent acts of fleeing or attempting to
elude a peace officer and reckless driving.

[¶26] Insufficient evidence supports finding K.V. committed criminal trespass in
violation of N.D.C.C. § 12.1-22-03(3)(b). The juvenile court’s order finding K.V.
committed the delinquent act of criminal trespass is reversed and the case is
remanded for entry of an appropriate order consistent with this opinion.

[¶27] Daniel J. Crothers
      Lisa Fair McEvers
      Jon J. Jensen
      Jerod E. Tufte
      Gerald W. VandeWalle, C.J.




                                          9